DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
With respect to Applicants request that box 12 of the Summary page of the Office Action be checked, Examiner must respectfully decline as no claim to Foreign Priority has been made in this application. The conditions required under 35 USC 119 (a-d) have not been met. No Foreign Priority documents have been filed and the Application Data Sheet lists no Foreign Priority information. 
Drawings
Examiner apologizes for the inadvertent omission of an indication to acceptance of the drawing. The appropriate correction has been made in the Summary page in this Office Action.
Response to Arguments
Applicant's arguments filed October 27, 2022 have been fully considered but they are not persuasive. 
With respect to Applicants follow-up remarks regarding the Interview conducted on October 18, 2022. These remarks are persuasive with respect to Xu as they further pertain to the amended claims 1 and 10 whereby claim 1 recites “wherein the second circuit includes a second memory and a lower power processor coupled to the second memory, the second memory being different than the first memory” and further claim 10 similarly recites “a second circuit, including a second memory and a lower power processor coupled to the second memory, the second memory being different than the first memory,”.
However, as set forth in the rejection below, Examiner finds that Lien teaches this feature. Specifically, paragraph 42 of Lien further teaches the manner in which the “sensor computing device” of Lien is integrated with the host electronic device in that “FIG. 6 shows that the single transmitter/ receiver 24 trace is connected within the housing 12 of the host electronic device 100 to both a sensor computing device 40, e.g., in the form of a sensor integrated circuit (IC) CPU 40 and to a host electronic device computing device 50, e.g., in the form of one of at least one host electronic device I/C CPUS 50”. As such, the sensor computing device is comprised of its own CPU and is communicatively coupled to a host device having is own higher power CPU. Furthermore, paragraph 33 teaches that “authentication processing may also be accomplished using the sensor CPU 40 and memory on the sensor 10.” This is a teaching directed to the sensor computing device having both a separate CPU/processor and memory from the host device. Examiner is further aware that paragraph 42 does indeed teach “the host electronic device computing device 50 and the sensor computing device 40 may share memory (not shown);”. However, the operative word here is “may”. Taken together, Examiner interprets these teachings as merely teachings of two alterative configurations. Examiner finds no support in the disclosure of Lien that would show that one teaching excludes the possibility of the other.
Regarding Applicants remarks directed to Lien and the rejection of claims 1 and 10, the above arguments are further applicable here as well as Applicants present the same arguments. Examiner has updated the grounds of rejection below accordingly in response to the amended claims.
Regarding newly added claims 21-22, Examiner finds that both Xu and Lien are further applicable for the reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over XU (US 2014/0378081) in view of LIEN et al. (US 2013/0263252, LIEN hereafter).
RE claim 1, XU discloses a power management method for a wireless device, the wireless device including a power source, a first circuit, and a second circuit (Paragraphs 42-69 and Figures 2-4), wherein the first circuit includes a first memory and a processor coupled to the first memory (Paragraphs 42-69 and Figures 2-4), the method comprising: detecting, during a first time period, by the second circuit, a wake-up event, wherein, during the first time period, the second circuit is powered-on by being connected to the power source and the first circuit is powered-off by being disconnected to the power source (Paragraphs 42-46, a wireless device configured to remain in a Power Down Standby state until turned on by manual pressing of a switch or button, or a signal from an “accessorial device” such as a timer or sensor to generate a signal to connect the processor to power and “wake” the wireless device. At least paragraph 44 discloses the timer may be its own discrete “chip or device”. Paragraph 51 further discloses optionally or additionally the power on control may be via a “M2M communication device such that a control signal or message from an external device based on wired or wireless communication channels via WIFI, Zigbee, RFID, Bluetooth, Mbus, etc., can be used to control the power-on switch and/or indicate an emergency event or a reporting event for sending an emergency message or a reporting message to the preconfigured emergency handling entity or intended reporting entity. Because such short-range wireless device consumes little power, the battery standby time can be improved.”. By these disclosures XU anticipates the “second circuit” performing a wake up event detection.); in response to the wake-up event, and during a second time period, connecting, by the second circuit, the power source to the first circuit and retrieving, by the first circuit, device states of the wireless device from a non-volatile storage (Figure 4, steps 404-406, and paragraphs 53-55), wherein, during the second time period, the second circuit is powered-on by being connected to the power source and the first circuit is powered-on by being connected to the power source through the first circuit (Paragraphs 42-46 and 51 and Figures 2-4, the accessorial devices and other circuits capable of waking up the wireless device and the wireless device itself are all connected to the same power source); and performing, by the first circuit, an operation of the wireless device according to the device states (Figure 4, step 408 and paragraph 56).
XU does not explicitly disclose wherein the second circuit includes a second memory and a lower power processor coupled to the second memory, the second memory being different than the first memory.
However, LIEN teaches wherein the second circuit includes a second memory and a lower power processor coupled to the second memory, the second memory being different than the first memory (Paragraph 28 teaches sensor within a device designed to wake the device from a low power state in which the main device CPU is in a sleep state. The sensor itself contains a sensor CPU operating in a low power state where it performs simple polling for an input to trigger a staged wake up process. Upon input the sensor moves to a full power state to verify the input. If input is verified it triggers the device CPU to wake from its low power state. Paragraph 42 of Lien further teaches the manner in which the “sensor computing device” of Lien is integrated with the host electronic device in that “FIG. 6 shows that the single transmitter/ receiver 24 trace is connected within the housing 12 of the host electronic device 100 to both a sensor computing device 40, e.g., in the form of a sensor integrated circuit (IC) CPU 40 and to a host electronic device computing device 50, e.g., in the form of one of at least one host electronic device I/C CPUS 50”. As such, the sensor computing device is comprised of its own CPU and is communicatively coupled to a host device having its own higher power CPU. Furthermore, paragraph 33 teaches that “authentication processing may also be accomplished using the sensor CPU 40 and memory on the sensor 10.” This is a teaching directed to the sensor computing device having both a separate CPU/processor and memory from the host device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the wireless device of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 3, XU in view of LIEN discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein the wake-up event includes one or more of: a sensing signal generated by a sensor (Paragraph 47); a time-out signal of a timer (Paragraphs 44-46); an input signal of an input device (Paragraph 48); and a control signal from an external device (Paragraph 51).
RE claim 4, XU in view of LIEN discloses the method according to claim 3 as set forth above. Note that XU further discloses wherein: the sensor includes one or more of a temperature sensor, a motion sensor, a tilt sensor, a humidity sensor, a light sensor, a pressure sensor, a gravity sensor, a magnetic sensor, a moisture sensor, an electrical field sensor, an impact sensor, and a sound sensor (All disclosed in paragraph 47).
RE claim 5, XU in view of LIEN discloses the method according to claim 3 as set forth above. Note that XU further discloses wherein: the input signal of the input device simultaneously indicates to the first circuit to send out an emergency communication message automatically without further user input after the power source is connected to the first circuit (Paragraph 57) .
RE claim 6, XU in view of LIEN discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein performing the operation of the wireless device comprises: and sending an emergency communication message automatically to an emergency handling entity without further user input (Paragraphs 57 and 60).
RE claim 7, XU in view of LIEN discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein performing the operation of the wireless device further comprises: receiving an incoming message (Figure 4, step 420); determining whether the incoming message is a configuration message (Figure 4, step 422); and in response to receiving the configuration message, configuring the wireless device according to the configuration message (Figure 4, step 422 ‘yes’ branch returning to step 408).
RE claim 8, XU in view of LIEN discloses the method according to claim 1 as set forth above. Note that XU further discloses detecting, by the wireless device, a power-down standby (PDS) event (Figure 4, step 414 and paragraph 62), wherein the PDS event includes: the wireless device is idle for a preset time interval (Paragraph 62).
RE claim 9, XU in view of Lien discloses the method according to claim 1 as set forth above. Note that XU further discloses wherein: the power source is a battery (Paragraph 33).
RE claim 10, XU discloses a wireless device comprising: a power source; a first circuit, including a first memory and a processor, coupled to the first memory (Paragraphs 42-69 and Figures 2-4); and a second circuit, wherein, during a first time period, the second circuit is powered-on by being connected to the power source and the first circuit is powered-off by being disconnected to the power source (Paragraphs 42-46, a wireless device configured to remain in a Power Down Standby state until turned on by manual pressing of a switch or button, or a signal from an “accessorial device” such as a timer or sensor to generate a signal to connect the processor to power and “wake” the wireless device. At least paragraph 44 discloses the timer may be its own discrete “chip or device”. Paragraph 51 further discloses optionally or additionally the power on control may be via a “M2M communication device such that a control signal or message from an external device based on wired or wireless communication channels via WIFI, Zigbee, RFID, Bluetooth, Mbus, etc., can be used to control the power-on switch and/or indicate an emergency event or a reporting event for sending an emergency message or a reporting message to the preconfigured emergency handling entity or intended reporting entity. Because such short-range wireless device consumes little power, the battery standby time can be improved.”. By these disclosures XU anticipates the “second circuit” performing a wake up event detection.), and wherein, during a second time period, the second circuit is powered-on by being connected to the power source and the first circuit is powered-on by being connected to the power source through the first circuit (Paragraphs 42-46 and 51 and Figures 2-4, the accessorial devices and other circuits capable of waking up the wireless device and the wireless device itself are all connected to the same power source).
XU does not explicitly disclose the second circuit including a second memory and a lower power processor coupled to the second memory, the second memory being different than the first memory.
However, LIEN teaches the second circuit including a second memory and a lower power processor coupled to the second memory, the second memory being different than the first memory (Paragraph 28 teaches sensor within a device designed to wake the device from a low power state in which the main device CPU is in a sleep state. The sensor itself contains a sensor CPU operating in a low power state where it performs simple polling for an input to trigger a staged wake up process. Upon input the sensor moves to a full power state to verify the input. If input is verified it triggers the device CPU to wake from its low power state. Paragraph 42 of Lien further teaches the manner in which the “sensor computing device” of Lien is integrated with the host electronic device in that “FIG. 6 shows that the single transmitter/ receiver 24 trace is connected within the housing 12 of the host electronic device 100 to both a sensor computing device 40, e.g., in the form of a sensor integrated circuit (IC) CPU 40 and to a host electronic device computing device 50, e.g., in the form of one of at least one host electronic device I/C CPUS 50”. As such, the sensor computing device is comprised of its own CPU and is communicatively coupled to a host device having its own higher power CPU. Furthermore, paragraph 33 teaches that “authentication processing may also be accomplished using the sensor CPU 40 and memory on the sensor 10.” This is a teaching directed to the sensor computing device having both a separate CPU/processor and memory from the host device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the wireless device of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).

RE claim 10, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: after the second circuit connects the power source to the first circuit, the first circuit retrieves device states from a non-volatile memory and performs an operation according to the device states (Figure 4, steps 404-412); and 28after detecting the a power-down standby (PDS) event and before the second circuit disconnects the power source from the first circuit, the first circuit saves the device states into the non- volatile memory (Figure 4, steps 414-418).
RE claim 13, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein the wake-up event includes one or more of: a sensing signal generated by a sensor (Paragraph 47); a time-out signal of a timer (Paragraphs 44-46); an input signal of an input device (Paragraph 48); and a control signal from an external device (Paragraph 51).
RE claim 14, XU in view of LIEN discloses the wireless device according to claim 13 as set forth above. Note that XU further discloses wherein: the sensor includes one or more of a temperature sensor, a motion sensor, a tilt sensor, a humidity sensor, a light sensor, a pressure sensor, a gravity sensor, a magnetic sensor, a moisture sensor, an electrical field sensor, an impact sensor, and a sound sensor (All disclosed in paragraph 47).
RE claim 15, XU in view of LIEN discloses the wireless device according to claim 13 as set forth above. Note that XU further discloses wherein: the input signal of the input device simultaneously indicates to the first circuit to send out an emergency communication message automatically without further user input after the power source is connected to the first circuit (Paragraph 57) .
RE claim 16, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein the processor of the first circuit is configured to send an emergency communication message automatically to an emergency handling entity without user input (Paragraphs 57 and 60).
RE claim 17, XU in view of LIEN discloses the wireless device according to claim 16 as set forth above. Note that XU further discloses wherein the processor of the first circuit is further configured to: receive an incoming message (Figure 4, step 420); determining whether the incoming message is a configuration message (Figure 4, step 422); and in response to receiving the configuration message, configuring the wireless device according to the configuration message (Figure 4, step 422 ‘yes’ branch returning to step 408).
RE claim 18, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein the second circuit is configured to detect a power-down standby (PDS) event, and the PDS event includes: the wireless device is idle for a preset time interval (Paragraph 62).
XU does not explicitly disclose wherein the second circuit is comprised of a lower power processor. 
However, LIEN teaches wherein the second circuit is comprised of a lower power processor (Paragraph 28 teaches sensor within a device designed to wake the device from a low power state in which the main device CPU is in a sleep state. The sensor itself contains a sensor CPU operating in a low power state where it performs simple polling for an input to trigger a staged wake up process. Upon input the sensor moves to a full power state to verify the input. If input is verified it triggers the device CPU to wake from its low power state. Paragraph 42 of Lien further teaches the manner in which the “sensor computing device” of Lien is integrated with the host electronic device in that “FIG. 6 shows that the single transmitter/ receiver 24 trace is connected within the housing 12 of the host electronic device 100 to both a sensor computing device 40, e.g., in the form of a sensor integrated circuit (IC) CPU 40 and to a host electronic device computing device 50, e.g., in the form of one of at least one host electronic device I/C CPUS 50”. As such, the sensor computing device is comprised of its own CPU and is communicatively coupled to a host device having its own higher power CPU. Furthermore, paragraph 33 teaches that “authentication processing may also be accomplished using the sensor CPU 40 and memory on the sensor 10.” This is a teaching directed to the sensor computing device having both a separate CPU/processor and memory from the host device.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the wireless device of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 19, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: the power source is a battery (Paragraph 33).
RE claim 20, XU in view of LIEN discloses the wireless device according to claim 10 as set forth above. Note that XU further discloses wherein: the first circuit includes a subscriber identification module (SIM), a global positioning system (GPS) module,  and a timer (Each and all disclosed by Figure 2).
RE claim 21, XU in view of LIEN discloses the method according to claim 1 as set forth above. Note that LIEN further teaches wherein the second circuit is a built-in component of the first circuit (Paragraph 42 teaches “It will be understood that the biometric imaging and authentication operations may be shared between the sensor computing device 40 and the host computing device 50. Therefore, the tiered wakeup may similarly be shared. As an example, even when the host electronic device 50 is off or in a very low power mode, such as a sleep mode, the host electronic device computing device 50 and the sensor computing device 40 may share memory (not shown); the shared memory may reside on the sensor computing device 40 or the host electronic device computing device, or both, or may be wholly or partly external to one or both of the sensor computing device 40 and the host electronic device computing device 50.” As such this teaches a configuration in which the two CPUs communication with and share processing functions as well as operate with a combined memory. Thus, the two are “built in” with respect to one another as well as the device overall.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed to modify the wireless device of XU with the teachings of LIEN as doing so would have been an obvious matter of design choice, since such a modification would have involved the mere application of a known technique to a piece of prior art ready for improvement. The disclosure of XU already provides for a plurality of sensors usable as an “accessorial device” within the wireless device to provide a wake from a PDS state. Although suggested, XU is simply silent as to specifically the presence of a “lower power processor”. The low power state sensor CPU of LIEN is a known in the art simple substitution to the sensors of XU.
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).
RE claim 22, XU in view of LIEN discloses the method according to claim 1 as set forth above. Note that XU further discloses saving, by the first circuit, the device states to the non-volatile storage (Figure 4, steps 414 and 416); and after the device states are saved to the non-volatile storage, disconnecting, by the second circuit, the power source from the first circuit for the first circuit to enter a power-down standby (PDS) mode (Figure 4, step 414 and 418. Further paragraph 64, “disconnect the power-on switch such that power 220”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/           Primary Examiner, Art Unit 2461